Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 4-15-19. 
Response to the applicant’s arguments and amendments
Applicant’s arguments are now entered.  The previous rejection is withdrawn.  A new search was conducted and a new reference was found. A new rejection is made herein. Applicant’s arguments are moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    972
    867
    media_image1.png
    Greyscale

The independent claims are amended to recite and the primary reference discloses  “… detecting, at the first device, one or more devices that are in proximity with the 
first device based on one or more images captured by the first device; (see paragraph 44 where the device include cameras, and IR cameras to take the depth information) 
The independent claims are amended to recite and are silent to the amendment of but Hornberger teaches at the first device, a first set of device map information on the detected one or more devices that are in proximity with the first device, wherein the first set of device map information include one or 
more relative position information for the one or more devices with respect to the 
first device and device identification information for each device; (see FIG. 3a, block 102 where the leader position and heading and the follower position and heading are provided to control the set point and the corrective steering angles in blocks 100-134)
obtaining, at the first device, a second set of device map information associated with one or more devices that are in proximity with a second device, wherein the second set of device map information include one or more relative position information for the one or more devices with respect to the second device and device identification information for each device…”  (see FIG. 3a, block 102 where the leader position and heading and the follower position and heading are provided to control the set point and the corrective steering angles in blocks 100-134); 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 10, 12-14 and 19, 21-22 and 28 and 30 are rejected under 35 U.S.C. sec. 103 as being unpatentable as being obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent No.: US9296411B2 to Hornherger that was filed in 2014.  
    PNG
    media_image2.png
    840
    652
    media_image2.png
    Greyscale


In regard to claim 1, and claim 10 and 19 and 28, Wouhaybi et al. discloses “1.    A method of generating a real-world traffic model at a first device, the method comprising:  (see paragraph 14 where the sensors can be involved with a vehicle 2 vehicle communication environment)

obtaining, at the first device, a first set of device map information associated with one or more devices that are in proximity with the first device; (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84)

obtaining, at the first device, a second set of device map information associated with one or more devices that are in proximity with a second device; (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84)

determining, at the first device, whether the first set of device map information and the second set of device map information contain at least one common device; and (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84 and 109 and see abstract where the aggregators share the data with each other)

in response to the determination that the first set of device map information and the second set of device map information contain the at least one common device, (see paragraph 18-25) generating a real-world traffic model of devices, at the first device, based on the first set of device map information and the second set of device map information. (see paragraph 19-25 where the traffic conditions will be shared with the multiple devices; see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84);

    PNG
    media_image1.png
    972
    867
    media_image1.png
    Greyscale

The independent claims are amended to recite and the primary reference discloses  “… detecting, at the first device, one or more devices that are in proximity with the 
first device based on one or more images captured by the first device; (see paragraph 44 where the device include cameras, and IR cameras to take the depth information) 
The independent claims are amended to recite and are silent to the amendment of but Hornberger teaches at the first device, a first set of device map information on the detected one or more devices that are in proximity with the first device, wherein the first set of device map information include one or 
more relative position information for the one or more devices with respect to the 
first device and device identification information for each device; (see FIG. 3a, block 102 where the leader position and heading and the follower position and heading are provided to control the set point and the corrective steering angles in blocks 100-134)
obtaining, at the first device, a second set of device map information associated with one or more devices that are in proximity with a second device, wherein the second set of device map information include one or more relative position information for the one or more devices with respect to the second device and device identification information for each device…”  (see FIG. 3a, block 102 where the leader position and heading and the follower position and heading are provided to control the set point and the corrective steering angles in blocks 100-134); 





In regard to claim 10, the reference also discusses a transceiver.  See paragraph 14. 
“2.    The method of claim 1, wherein the first set and second set of device map information comprises one or more position information for each device and one or more device identification information for each device. (see paragraph 45 where the sensors are position sensors; see paragraph 23 where the sensor includes a global unique identification number guide)”

In regard to claim 3, and 12, and 21 and 30, Wouhaybi et al. discloses “3.    The method of claim 2, wherein the one or more position information comprises: range, orientation, range angle, RF characteristics, absolute coordinates, velocity, position uncertainty, confidence level or any combination thereof. (see paragraph 71)”.

In regard to claim 4, and 13, and 22, Wouhaybi et al. discloses “4.    The method of claim 2, wherein the one or more device identification information comprises: a locally unique identifier, a proximity unique identifier, one or more vehicle identification characteristics, or any combination thereof. (see paragraph 45 where 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 5 and 14 and 23 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent Application Pub. No.:  US20150331422A1  to Hartung et al. (hereinafter “Hartung”) that was filed in 2013 and in view of U.S. Patent No.: US9296411B2 to Hornherger that was filed in 2014.

In regard to claim 5, and 14 and 23, Wouhaybi et al. discloses “5.    The method of claim 1, wherein the determining whether the first set of device map information and the second set of device map information contain the at least one common device further comprises determining whether a timestamp (See paragraph 23)”.

Wouhaybi et al. is silent but Hartung teaches “of the first set of device map information and a timestamp of the second set of device map information are within a time threshold”. (see paragraph 70 and 92-93 where the device can include an automated sensor discovery and a time 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Wouhaybi and the teachings of Hartung since Hartung discloses that a computer with a camera can scan a vehicle and formulate an image and provide a first node time stamp.  The vehicle can then determine different sensor data using a second node and a second time stamp. The data can be aggregated and then the time stamps can be converted for the first and the second sensor data to a uniform time stamp.  This can provide a corrected time stamp to aggregate the sensor data from different nodes and for analysis together at the time it was acquired.   See paragraph 70 -93 and the abstract.  


Claims 6 and 15 and 24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of Chinese Patent Application Pub. No.: CN B B (hereinafter “the ‘031 publication”) that was filed in 2006 and in view of U.S. Patent No.: US9296411B2 to Hornherger that was filed in 2014.

In regard to claim 6 and 15 and 24, Wouhaybi is silent but the ‘031 publication teaches “6. The method of claim 1, wherein the generating the real-world traffic model of devices based on the first set of device map information and the second set of device map information further comprises filtering device map information related to devices based on direction of travel, proximity, line of sight, or any combination thereof”  (see claim 1-4 where the 3d pint cloud is filtered to delete elements of a data volume from a center line of the vehicle scanner to remove all other points to reduce an amount of data as the vehicle and scanner is moving forwardly; see paragraph 1-3 from the bottom ).
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Wouhaybi and the teachings of the ‘031 publication since the ‘031 publication discloses that a computer can filter the point cloud data and only keep a portion of the 3d point cloud that is deemed relevant and ignore the remainder.  This can reduce an amount of data that needs to be processed and can improve the speed of recognizing objects.  See abstract and claims 1-4 and paragraphs 1-4 from the bottom of the ‘031.  

Claims 7-8 and 16-17 and 25-26 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent No.: US9296411B2 to Hornherger that was filed in 2014. 
    PNG
    media_image2.png
    840
    652
    media_image2.png
    Greyscale


In regard to claim 7 and 16, and 25, Wouhaybi et al. discloses “7. The method of claim 1, wherein the generating the real-world traffic model of devices based on the first set of device map information and the second set of device map information comprises combining the first set of device map information and the second set of device map information based on the at least one common device”.  (See FIG. 1 where sensors a-c 118-122 are provided to a common aggregator 114 and where this is shared to the cloud to second and third devices 106, 102; see paragraph 20-29)

In regard to claim 8, and 17 and 26, Wouhaybi et al. discloses “8. The method of claim 7, wherein the combining the first set of device map information and the second set of device map information is further based on one or more common objects. (See FIG. 1 where sensors a-c 118-122 are provided to a common aggregator 114 and where this is shared to the cloud to second and third devices 106, 102; see paragraph 20-29 and in paragraph 22 where each sensor scans objects within a common environment; see paragraph 19 where the sensor can detect a road closure and traffic and radiation and tracking objects)”.


Claims 9 and 18 and 27 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent Application Pub. No.:  US20150331422A1  to Hartung et al. (hereinafter “Hartung”) that was filed in 2013 and in view of U.S. Patent No.: US9296411B2 to Hornherger that was filed in 2014.

In regard to claim 9, and 18 and 27, Wouhaybi et al. discloses “… 9. The method of claim 7, wherein the first set of device map information comprises a first set of devices and each device in the first set of devices comprises one or more device characteristics and wherein the second set of device map information comprises a second set of devices and each device in the second set of devices comprises one or more device characteristics and wherein the determining whether the first set of device map information and the second set of device map information contain the at least one common device comprises:”  (see paragraph 44 where the sensor can be a LIDAR sensor and the second sensor can be a CCD sensor and a third sensor can be an infrared camera; see paragraph 50-53 where the aggregator has code to convert the raw sensor data to a digital data and to direct an aggregator to receive and evaluate sensor data and to instantiate virtual sensors and/or derive new virtual sensors based on received sensor data, and to recognize and respond to emergency situations_.

Wouhaybi et al. is silent but Hartung teaches “…determining whether a device is a common device based on a comparison of one or more characteristics corresponding to a device in the first set of devices and one or more characteristics corresponding to a device in the second set of devices”. (see claims 1-13 where a sensor is indicate as a low or high level sensor and then the data is communicated to a bus and then a time stamp to the sensor data is added; and also if a new sensor is added to the vehicle then 1. A type and 2. A model of the sensor is compared to a database and then the sensor is added)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Wouhaybi and the teachings of Hartung since Hartung discloses that a system can include multiple different high level and low level sensors. The data can be aggregated and used for collision avoidance. If a new sensor is added a type and model can be provided and a new sensor can be used to aggregate the multiple sensors for autonomous operation of a vehicle.  This can provide a corrected time stamp to aggregate the LIDAR, RADAR, CAMERA and position sensor data from different nodes and for analysis together at the time it was acquired.   See claims 1 to 13 and the abstract of Hartung.  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668